                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 04-60573-CIV-MORENO/STRAUSS

SECURITIES AND EXCHANGE
COMMISSION,

        Plaintiff,

v.

MUTUAL BENEFITS CORP., et al.,

      Defendants.
__________________________________/

     ORDER DENYING INVESTORS’ MOTION FOR ORDER REQUIRING COURT’S
             PRE-APPROVAL OF FUTURE PAYMENTS TO TRUSTEE
     (“MOTION FOR PRE-APPROVAL”) (DE 2935) AND INVESTORS’ MOTION FOR
    ORDER REQUIRING TRUSTEE TO FILE COMMUNICATIONS FROM INVESTORS
                 (“MOTION FOR TRUSTEE TO FILE”) (DE 2950) 1

        THIS CAUSE is before me upon the Motion for Pre-Approval (DE 2935) and the Motion

for Trustee to File (DE 2950) made by Jonathan J. Majers, Craig Feltheim, and Janet Feltheim,

Investors (the “Investors”) in the Mutual Benefits Keep Policy Trust (the “Trust”). This matter

has been referred to me by the District Court to take all necessary and proper action as required by

law pursuant to 28 U.S.C. § 636 and the Magistrate Judge Rules of the United States District Court

for the Southern District of Florida (“Referral”). (DE 2631). Barry Mukamal, as Trustee (the

“Trustee”) of the Trust has responded to the Motion for Pre-Approval (“Response to Motion for

Pre-Approval”) (DE 2943), and the Investors have replied (“Reply to Motion for Pre-Approval”)

(DE 2945). The Trustee has also responded to the Motion for Trustee to File (“Response to Motion




1
  The Court construes the Motions as motions for non-dispositive relief because they seek to
compel conduct of the Trustee without a legal basis and do not waive or deny any rights of
investors in, and beneficiaries to, the Trust.
for Trustee to File”) (DE 2955). The Investors have not replied to the Motion for Trustee to File

and the time to do so has now passed. I have carefully considered the motions, the responses, the

reply and the record, and I am otherwise duly advised. For the reasons stated herein, the Motion

for Pre-Approval (DE 2935) and the Motion for Trustee to File (DE 2950) are DENIED.

I.     BACKGROUND

       In 2004, the Securities and Exchange Commission commenced an enforcement action

against Mutual Benefits Corporation and other Defendants for fraudulently selling fractional

viaticated investment interests in life insurance policies. (DE 1). See also SEC v. Mut. Benefits

Corp., 408 F.3d 737, 738 (11th Cir. 2005). 2 The entities involved were put into receivership, and

Roberto Martinez was appointed as receiver (the “Receiver”). (DE 26). The Receiver reported in

June 2009 that, pursuant to Court approval, investors in the life insurance policies 3 had voted to

either: a) sell the policy; or b) retain the policy (“Keep Policies”). 4 (DE 2291 at 3). The Receiver


2

       A viatical settlement is a transaction in which a terminally ill insured sells the
       benefits of his life insurance policy to a third party in return for a lump-sum cash
       payment equal to a percentage of the policy's face value. The purchaser of the
       viatical settlement realizes a profit if, when the insured dies, the policy benefits paid
       are greater than the purchase price, adjusted for time value. Thus, in purchasing a
       viatical settlement, it is of paramount importance that an accurate determination be
       made of the insured's expected date of death. If the insured lives longer than
       expected, the purchaser of the policy will realize a reduced return, or may lose
       money on the investment.

Id.
3
 Investors in policies who were victims of the fraud are referenced as Keep Policy Investors or
KPIs.
4
 Approximately 3,138 policies with a face value of $383,580,782 (or 27% of the total) were
designated to be sold, and approximately 3,037 policies with a face value of approximately
$1,054,421,049 (or 73% of the total) were designated to be retained by investors (the Keep
Policies). Id. Acheron Capital, Ltd. (“Acheron”), the investment advisor for a group of funds,
began purchasing fractional interests in undersubscribed policies in 2009. (DE 2925 at 9:16-20).


                                                  2
also requested, and the Court approved, the creation of a trust to “provide for the continued

maintenance and processing of the Keep Policies in accordance with the directives of this Court.”

(DE 2291 at 5-6, 8; DE 2322). Thus, on September 25, 2009, the Receiver and the Trustee

executed the Mutual Benefits “Keep Policy” Trust Agreement (the “Trust Agreement”). (DE 2540

at 2; DE 2540-1). 5

       Section 7 of the Trust Agreement includes provisions for this Court to address disputes

related to the Trust Agreement in accordance with Florida law as follows:

       Section 7.1 Governing Law. This Trust Agreement shall be governed by and
       construed and enforced in accordance with the Laws of the State of Florida, without
       regard to any choice-of-law rules thereof which might apply the Laws of any other
       jurisdiction.

       Section 7.2 Jurisdiction and Venue. The Court shall have jurisdiction of all matters
       related to this Trust Agreement and all Actions with respect to this Trust
       Agreement, including without limitation the determination of all controversies and
       disputes arising under or in connection with the Trust Agreement, unless the Court
       shall not have subject matter jurisdiction in respect thereof, in which case such legal
       action, suit or proceeding, as the case may be, shall be brought in the courts of the
       State of Florida, sitting in Miami-Dade County.

       Id. at §§ 7.1, 7.2. Further, the Trust Agreement grants broad powers to the Trustee to take

all actions necessary in his judgment to fulfill the purposes of the Trust, including those which are



Acheron’s purchases of defaulting interests and payment of premiums have allowed policies to
continue rather than lapse. (DE 2925 at 10:16-25). As of July 1, 2021, the Trustee reported that
the Trust is servicing 982 policies with a total face value of $202,093,294, of which 2 policies are
100% owned by Acheron. (DE 2956-1). Additionally, of the 2,755 total policy interests, the Trust
is servicing 2,024 interests for the original victims of the fraud and 731 interests for Acheron. Id.
Acheron’s interests represent $122,761,252 or 60.74% of the total face value of policy interests
being serviced by the Trust. Id.
5
  The Trust is thus governed by the provisions of The Florida Trust Code. See Demircan v.
Mikhaylov, No. 3D18-1684, 2020 WL 2550067, at *4 (Fla. 3rd DCA May 20, 2020) (stating that
The Florida Trust Code was first enacted in 2007 and applies to “all judicial proceedings
concerning trusts commenced on or after July 1, 2007”); see also Fla. Stat. § 736.0102 (stating that
“[t]his chapter may be cited as ‘The Florida Trust Code’”).


                                                 3
enumerated in Section 3.1. (DE 2540-1 at § 3.1). In this regard, the Trust Agreement specifically

provides that:

       Subject to the limitations set forth in this Trust Agreement,[ 6] the Trustee shall have
       the power to take any and all actions that, in the judgment of the Trustee, are
       necessary or proper to fulfill the purposes of the Trust, including, without
       limitation, each power expressly granted in this Section 3.1, any power reasonably
       incidental thereto, and any trust power now or hereafter permitted under the laws
       of the State of Florida.

(DE 2540-1 at § 3.1(a)). Section 3.1(b) specifies that, without limiting the generality of § 3.1(a),

the Trustee has certain specified powers and duties relating to maintenance and processing of the

Keep Policies. Id. at § 3.1(b).

       On March 15, 2021, the Trustee provided notice that the Trust lacked resources to continue

operating the Trust without a substantial increase in costs to investors and, therefore, reported that

wind down of the Trust should occur by the fourth quarter of 2021. (DE 2882 at 4-5). On April

21, 2021, I issued an Order Granting Trustee’s Motion to Approve Proposed Final Revised Notice

Regarding Trust Wind Down [(“Notice”)] (DE 2900). (DE 2917). The purpose of the Notice was

to provide “preliminary information to the KPIs regarding the sale of Keep Policies as part of a

wind down of the Trust.” Id. at 7. Specifically, the Notice informed investors that objections to

the wind down of the Trust should be communicated to the Trustee first, through the Trustee’s

counsel’s designated contact, in order for the Trust to attempt to address and resolve objections.

(DE 2900-1 at 5). Additionally, the Notice stated: “[t]he Trustee will regularly report to the Court

as to any potential objections and efforts to resolve them.” Id. The Notice also informed investors

that, if they are unable to resolve their objections after discussing it with the contact provided in




6
 An example of a limitation is that § 4.1 restricts the Trustee’s investment of monies held by the
Trust to certain types of low risk, liquid investments. (DE 2540-1 at § 4.1).
                                                  4
 the Notice, they may file objections with the Court through the Clerk of the Court (address

 provided). 7 Id.

         On June 15, 2021, consistent with the Court’s instruction for the Trustee to file monthly

 status reports, the Trustee reported on, among other topics, communications with Keep Policy

 Investors. (DE 2947). Specifically, the Trustee reported that that he had sent the Notice to

 approximately 2,000 investors and had responded to approximately one hundred (100) inquiries

 as a result of sending of the Notice. Id. at 2. Furthermore, the Trustee reported that he updated

 the “Frequently Asked Questions” section of the Trust’s website to address common inquiries from

 investors. Id. The Trustee included a section titled “Communication with Keep Policy Investors”

 and reported that most inquiries sought general information, e.g., an explanation of the Notice. Id.

 at 3-4. The Trustee also reported that several investors had inquired, among other things, about

 the sale process, including questions as to how much they will receive and how the sales proceeds

 will be allocated. Id. In addition, the Trustee stated that “[a]pproximately fifteen investors . . .

 expressed their desire to retain their policies if possible, and/or their opposition to a sale of the

 policies.” Id. at 4.

II.      THE MOTIONS

             A. Motion for Pre-Approval

         The Motion for Pre-Approval seeks to have the Court pre-approve any payments that the

 Trustee makes to himself or his firm “until [the Trustee’s] ‘enhanced oversight’ [of Litai Assets



 7
   On April 28, 2021, Craig and Janet Feltheim filed a letter objecting to the sale of their policy
 interests. (DE 2920). The Clerk of the Court stamped the letter as received on April 27, 2021. Id.
 The thrust of the Feltheims’ objection is that they have paid more than $100,000.00 in fees and
 premiums and want the opportunity to hold their investments until they mature. Id. Following the
 filing of the Feltheim’s objection letter, counsel for Mr. Majers, and the Feltheims filed a notice
 of appearance. (DE 2921). As of July 12, 2021, no other objection letters have been filed nor have
 attorney appearances been filed on behalf of any other Keep Policy Investors.
                                                  5
LLC (“Litai”), the Trust’s servicer] can be investigated and fully understood.” 8 (DE 2935 at 7).

As grounds for asking the Court to impose such a requirement, the motion asserts that: (1) the

Trustee has a conflict of interest; (2) that payments to the Trustee and his accounting firm have

been “exorbitant”; and (3) that the Trustee has not provided, at least not historically, sufficient

records regarding his compensation. (DE 2935).

       The Trustee responds generally that the Investors cite no legal authority for their requested

relief. (DE 2943 at 1). Specifically, with respect to grounds (1) and (2), the Trustee responds that

fulfilling his fiduciary obligations required him to perform additional oversight of Litai and that

the Trust Agreement and the Florida Trust Code expressly authorize him to use reasonable

business judgement to employ his own firm to perform services. (DE 2943 at 1-5). With respect

to ground (3), the Trustee responds that he has provided the financial reporting that was directed

by the Court. Id. at 5-8.

           B. Motion for Trustee to File

       The Motion for Trustee to File requests “that the Court instruct the Trustee to file

communications the Trustee has received from the Keep Policy Investors in connection with the

Notice.” (DE 2590 at 2). The Trustee responds that the motion should be denied because: (1) the

Investors did not comply with the conferral requirements mandated by Local Rule 7.1(a)(3);

(2) there is no legal basis set forth for the requested relief; and (3) “there is no sound reason to



8
  The subject motion also states that Acheron, in recent filings, “set out several facts regarding the
Trustee’s failure to adequately disclose the compensation that the Trustee and his accounting firm
have received from the Trust.” Id. at 1. The motion incorporates “the factual allegations set out
in Acheron’s Motion for Order Directing Disclosure of Trustee’s Fees and Expenses and for Audit
of Trust Operation (D.E. 2580), and in Acheron’s Objections to Magistrate’s Report &
Recommendation of Trustee’s Motion to Modify Trust Agreement (D.E. 2924).” The motion,
however, does not specify the particular facts from Acheron’s filings upon which the Investors are
relying to support their request for the Court to pre-approve payments to the Trustee or his
accounting firm nor do I find that any facts from those filings justify the requested relief.
                                                  6
  make the Court’s docket the repository for every communication between the Trust and the Keep

  Policy Investors regarding the . . . Notice.” (DE 2955 at 2-3).

III.      LEGAL STANDARDS

          Pursuant to Local Rule 7.1(a)(1), “[e]very motion when filed and served shall incorporate

  a memorandum of law citing supporting authorities,” except in circumstances not applicable here.

  Local Rule 7.1(a)(1) of the Local Rules of the United States District Court for the Southern District

  of Florida (emphasis added). “[L]ocal rules generally reflect the courts’ traditional ‘authority to

  manage their own affairs so as to achieve the orderly and expeditious disposition of cases.” Reese

  v. Herbert, 527 F.3d 1253, 1267–68 (11th Cir. 2008). Citing no legal basis for a motion and

  violating Local Rules are grounds to deny motions. Warner v. CBRE Inc., No. 13-CV-80055,

  2013 WL 12084300, at *1 (S.D. Fla. June 27, 2013) (citing Cheshire v. Bank of Am., NA, 351 F.

  App’x. 386, 388 (11th Cir. 2009) (holding that “a valid local rule has the force of law”) and Cont’l

  Technical Servs., Inc. v. Rockwell Int’l Corp., 927 F.2d 1198, 1199 (11th Cir. 1991) (holding that

  “[a]n argument not made is waived”)).

          “‘Where discretion is conferred upon [a] trustee with respect to the exercise of a power, its

  exercise is not subject to control by the court, except to prevent an abuse by the trustee of his

  discretion.’” Sarasota Bank & Tr. Co. v. Rietz, 297 So. 2d 91, 93 (Fla. 2d DCA 1974) (quoting

  Restatement (Second) of Trusts § 187 (1959)). Section 187 of the Restatement (Second) of Trusts

  states in relevant part:

          In determining the question whether the trustee is guilty of an abuse of discretion
          in exercising or failing to exercise a power, the following circumstances may be
          relevant: (1) the extent of the discretion conferred upon the trustee by the terms of
          the trust; (2) the purposes of the trust; (3) the nature of the power; (4) the existence
          or non-existence, the definiteness or indefiniteness, of an external standard by
          which the reasonableness of the trustee's conduct can be judged; (5) the motives of
          the trustee in exercising or refraining from exercising the power; (6) the existence
          or nonexistence of an interest in the trustee conflicting with that of the beneficiaries.


                                                     7
        ...

        If discretion is conferred upon the trustee in the exercise of a power, the court will
        not interfere unless the trustee in exercising or failing to exercise the power acts
        dishonestly, or with an improper even though not a dishonest motive, or fails to use
        his judgment, or acts beyond the bounds of a reasonable judgment. The mere fact
        that if the discretion had been conferred upon the court, the court would have
        exercised the power differently, is not a sufficient reason for interfering with the
        exercise of the power by the trustee.

 Restatement (Second) of Trusts § 187(d), (e) (1959).

IV.     DISCUSSION

        As explained further below, I find no basis to grant the Investors’ requested relief. The

 Trustee correctly notes that the Investors cite no legal authority for the relief they request and,

 therefore, violate the local rules. (DE 2943 at 1; DE 2955 at 1-2). Although the Investors’ motions

 may be denied for failure to comply with the Local Rules, for the sake of thoroughness, I proceed

 by reviewing the motions as well as the relief that they seek.

        A.      Motion for Pre-Approval

        The Motion for Pre-Approval essentially takes issue with the Trustee’s additional efforts

 to perform oversight on Litai, the Trust’s servicer. (DE 2935 at 7). First, the motion alleges a

 conflict of interest or, at a minimum, a waste of Trust assets due to “payments by the Trustee to

 his own firm of well over one million dollars over several years for enhanced oversight [of Litai].”

 Id. at 5. Second, the Investors label the payments to the Trustee and his accounting firm for the

 enhanced oversight work they performed “exorbitant.” Id. at 7. Third, the Investors are critical of

 the Trustee’s financial disclosures, although it is unclear whether financial disclosures remain at

 issue because the Investors requested additional records from the Trustee regarding “payments to




                                                  8
the Trustee and/or his agents.” 9 (DE 2935 at 7). In sum, the Investors imply, without specifically

alleging, that the Trustee abused his discretion by authorizing payments to himself and his

accounting firm for enhanced oversight of the Trust’s servicer. Id.

         The Trustee responds as to ground one – the conflict of interest – by explaining that he is

responsible for monitoring and servicing the servicer in the performance of the servicer’s

obligations. (DE 2943 at 2). Additionally, the Trustee responds as to the related ground two –

that the fees charged by the Trustee’s firm were exorbitant – that the Investors “simply argue,

without any context or support, that the fees are excessive.” Id. at 5-6. I address both grounds

below.

         Neither the allegation that the Trustee has a conflict of interest in engaging his firm to

perform additional oversight of Litai nor the allegation that the Trustee’s fees are excessive provide

grounds for the Investors’ requested relief. The Trust Agreement explicitly provides for the

Trustee “to monitor the performance of the Servicer.” 10 (DE 2540-1 at § 3.1(b)(iii)). Furthermore,

the Trust Agreement explicitly empowers the Trustee to hire professionals – including firms

affiliated with the Trustee – “as the Trustee, in his discretion, deems advisable [or] necessary in

order to carry out the terms of [the] Trust Agreement.” Id. at § 3.1(b)(xx).




9
  The Investors’ Reply, filed on June 8, 2021, states that counsel for the Trustee “has simply
ignored . . . [the Investors’] requests with silence.” (DE 2945 at 4). Further, the Investors indicate
that they welcome and accept the Trustee’s offer to provide future billings as to the Trust’s
oversight work; however, the Investors still request information about past oversight work. Id.
The Investors note that the Trustee’s counsel has prevented the Securities and Exchange
Commission (“SEC”), who obtained records from the Trustee, from providing those records to the
Investors “on the basis of confidentiality.” Id. at 3-4.
10
  The Trustee also contends that his counsel “has already conferred with Investors’ counsel to
describe and explain the nature of the services that have been performed on behalf of the Trust and
would be glad – without waiving applicable privileges – to do so further.” (DE 2943 at 6).
                                                  9
       As the Trustee further explains, the context for the enhanced oversight of Litai involves

operations of the Trust that are quite significant in breadth and scope. Litai, as servicer, is

responsible for collecting and disbursing tens of millions of dollars of death benefits each year.

(DE 2943 at 2, n.4). As further evidence of the significant scope of services that Litai provides,

the Trustee reports that Litai has been paid close to $44.2 million for its services from inception

through 2020 year-end. Id. Litai also provides Disposition Services related to the sale of defaulted

policy interests to Acheron. See 2540-1 at ¶ 3.1(b)(ix); DE 2943 at 2-3. Given the Trustee’s

knowledge about a relationship between Litai and Acheron, the Trustee’s inability to obtain all

disclosures that he sought regarding this relationship, and the Trustee’s inability to obtain all of

the Trust’s data from Litai for further analysis, the Trustee explains that he engaged his firm to

perform additional oversight of Litai. (DE 2943 at 3). The Trustee asserts that the purpose of the

oversight effort is to ensure that the servicing operations “do not negatively impact the Keep Policy

Investors.” Id. Thus, I conclude that the Trustee provides reasons for the enhanced oversight that

are reasonable and consistent with his fiduciary obligations.

       While the Investors posit that the subject oversight work was predicated on allegations of

an improper relationship between Litai and Acheron, which allegations have not been

substantiated, that is not the whole of the story. (DE 2935 at 4-5; DE 2945 at 2-3). Rather, the

Trustee explains that he has identified and addressed a number of concerns, i.e., Litai billing

administrative fees to KPIs upon policy maturities and issues pertaining to the collection and

application of cash to satisfy premium obligations for Keep Policies. Id. at 3.

       Also, the Trustee has surfaced other reasons through the course of the instant post-

judgement proceedings for his decision to engage in enhanced oversight of Litai. For example,

the Trustee has reported, when making a motion to compel Litai to provide the Trust with its data,



                                                 10
that he determined that Litai handled a sale of defaulted policy interests to Acheron in August

2017, which included interests in policies that had already matured. (DE 2653 at ¶¶ 3-5). Indeed,

the Trustee described that Litai’s duties include determining when a policy matures. Id. at ¶ 3.

The determination of a policy’s maturity is significant to the interests of KPIs. In a sale of

defaulted policy interests to Acheron in August 2017, where three of the underlying policies had

matured prior to the sale, Acheron would have paid $91,921 for $491,000 in payout on matured

policies – a windfall of over $399,000. Id. The Trustee, however, directed Litai to amend the sale

to remove the sale of matured policy interests. 11 Id. at ¶ 5. Accordingly, for the above reasons, I

find that the Trustee provides sufficient explanation for exercising his discretion to perform

enhanced oversight of Litai, consistent with his fiduciary duty.

       The Investors additionally posit that: (1) the Trustee did not consult with, or receive

approval from, the beneficiaries or the Court for the oversight work; (2) Litai is contractually

obligated to provide accounting services without additional compensation; and (3) that any conflict

of interest could have been avoided by the Trustee engaging the services of a third-party accountant

or providing adequate and timely disclosures to investors. (DE 2935 at 2-3; DE 2945 at 2). As to

the Investor’s first assertion, the Trust Agreement confers discretion upon the Trustee to decide

whether to engage in oversight work related to Litai’s performance as servicer. (DE 2940-1 at

§ 3.1). Therefore, the Trustee is not required to seek approval from the Trust’s beneficiaries or

from the Court prior to engaging in such effort. Secondly, as to Litai being contractually obligated

to provide accounting services, it would be inappropriate for Litai to provide services related to

monitoring its own performance.


11
   The Trustee made no assertion that such inappropriate transfers of already-matured policy
interests were intentional. In fact, the Trustee stated that “whether inadvertent or not,” such
transfers “served to heighten [his] concerns and led to the Trustee seeking an increased level of
oversight over Litai’s practices.” (DE 2653 at ¶ 7).
                                                11
       Thirdly, as the Trustee correctly argues, the Florida Trust Code and the Trust Agreement

explicitly allow for the Trustee to employ his own firm. (DE 2943 at 4). The Trustee also asserts

that his firm, KapilaMukamal, is a recognized industry leader in fiduciary services and forensic

accounting. Id. at 4-5. Therefore, the Trustee argues that his firm has appropriate expertise to

provide the oversight services sought by the Trustee, and the firm’s personnel have institutional

knowledge specific to the Trust. Id. The Trustee argues that an outside accountant would be more

expensive to employ because of the need to recreate the experience garnered by his own firm. Id.

at 5. Thus, the Trustee contends that he used his business judgment reasonably to employ his own

firm to provide enhanced oversight over Litai. Id.

        Moreover, even if the Investors had articulated a legal basis upon which the Court could

require pre-approval the Trustee’s expenditures upon a finding that such expenditures have been

“exorbitant,” the Trustee is correct that the Investors have provided no context within which the

Court could conclude that those expenditures have been excessive. The Investors provide no

standard “by which the reasonableness of [the Trustee’s payments to his firm] can be judged.”

Restatement (Second) of Trusts § 187(d) (1959). Indeed, the Investors assert the payments are

exorbitant by simply presenting a single, large figure, aggregating several years of work, without

considering the payments on a yearly basis. Nor do the Investors present any context regarding

what the cost of such services would likely be if performed by an independent third party – a

necessary piece of information for discerning whether billings are excessive. The Trustee, on the

other hand, sufficiently explains why his own firm was uniquely suited to provide the subject

oversight services in an efficient manner. Therefore, I find that the Trustee provided a reasonable

explanation for exercising his discretion to employ his own firm for the subject enhanced oversight




                                                12
and find no basis, including allegations of excessive cost, for determining that the Trustee abused

his discretion in this regard. See Restatement (Second) of Trusts § 187(d), (e) (1959).

       Accordingly, to the extent that the Investors allege that the Trustee abused his discretion,

by engaging in enhanced oversight of Litai and using his own accounting firm to perform these

services, I find the allegation to lack merit. Indeed, the Trustee provides sufficient explanation for

why an expanded engagement of his firm to review the servicer’s operations was necessary and

efficiently accomplished to ensure no negative impact to Keep Policy Investors from those

servicing operations. In sum, considering all of the circumstances that may be relevant to the

question of the Trustee’s abusing his discretion, I conclude that the court should not interfere here

with the Trustee’s exercise of his discretion because there is no indication that the Trustee has

“act[ed] dishonestly, or with an improper even though not a dishonest motive, or [has] fail[ed] to

use his judgment, or [has] act[ed] beyond the bounds of a reasonable judgment.” Restatement

(Second) of Trusts § 187(e). Nor do I find otherwise that the Investors’ conflict of interest or

excessive fees arguments warrant the Court pre-approving payments to the Trustee or the Trustee’s

accounting firm.

       As to ground three – inadequate financial disclosures – the Trustee correctly argues that he

has complied with the Court’s orders to provide additional financial reporting beyond that required

by the Trust Agreement. (DE 2953 at 5-6). The Trustee also correctly notes the Court’s “finding

that the Trustee’s reporting ‘clearly presents the number of hours that the Trustee charged for the

periods reported and the Trustee’s rate relative to those hours that the Trustee charged for

administration of the Trust.” Id. at 5 (citing DE 2912 at 7, n.8). While the Investors request the

information that the Trust provided to the SEC, they do not fully explain why such records are

necessary.   See DE 2935 at 6 (stating that the records were requested to understand the



                                                 13
compensation paid to the Trustee separately from his firm or agents “and other issues of

concern”). 12 The investors cite section 736.0813, Florida Statutes, that directs the Trustee “upon

reasonable request, . . . to provide a qualified beneficiary with relevant information about . . . the

particulars relating to administration.” As stated previously, the status of the Investors’ request

for additional information is unknown.        However, given that the Trustee has expressed a

willingness to further confer and to provide information going forward “subject to execution of an

confidentiality and non-disclosure agreement,” the Court encourages the parties to further confer

to come to an agreement before seeking further intervention of the Court with respect to financial

disclosures. (DE 2943 at 6). Nonetheless, the Investors’ request for additional financial disclosure

from the Trustee does not provide grounds for the Court to order the Trustee to file fee applications

and obtain prior Court approval before paying any fees or expenses to himself or his firm.

Accordingly, for all of the reasons previously stated, the Investors Motion for Pre-Approval fails

to provide a basis for the Court to grant the requested relief.

       B.      Motion for Trustee to File

       The Investors seek an order instructing the Trustee to file communications he has received

from KPIs as a result of sending the Notice. 13 (DE 2950). As the Trustee correctly notes, the

Investors cite no legal basis for their requested relief. (DE 2955 at 1-2).


12
  The Investors contend that “[i]f the Trustee received individual distributions from his firm from
funds derived from the Trust, such individual distributions would constitute additional payments
to the Trustee in excess of his authorized hourly rate of $395 per hour.” (DE 2935 at 6). The
Investors, however, are incorrect. The Trust Agreement specifically provides for the Trustee to
employ his own firm and to pay the firm “reasonable compensation.” (DE 2540-1 at § 3.1(b)(xx),
(xxi)). Nothing in the Trust Agreement suggests that profits that accrue to the Trustee from the
operations of his firm should be considered in determining the hourly rate that the Trustee charges
for his individual services to the Trust.
13
  As an alternative, the Investors request that the Court order the Trustee to redact any information
giving rise to privacy concerns and file all written communications as an addendum to the
Trustee’s status reports. (DE 2955 at 2).
                                                  14
        I conclude that there is no basis to grant the requested relief. Certainly, the Investors cite

no legal authority for the Court to order the relief they request, and I otherwise find no basis to

grant the relief. As the Trustee argues, there is no reason to require the Court’s docket to become

even more expanded in this case by the filing of the subject communications. (DE 2955 at 2).

Additionally, as the Investors themselves observe, the Trustee is already summarizing

communications from KPIs in his monthly status reports. (DE 2950 at 1-2). Furthermore, the

Investors provide no grounds for the innuendo that the Trustee is not accurately or completely

summarizing those communications. Id. at 1-3.

        Moreover, the Court received extensive briefing and argument on the Notice, after which,

the Court specifically directed that the Trustee, in conjunction with his counsel, would undertake

an initial effort to address KPIs concerns and questions. (DE 2890; DE 2891; DE 2895; DE 2899;

DE 2900; DE 2903; DE 2905; DE 2906; DE 2908; DE 2909; DE 2917). The Notice clearly

provides direction as to how KPIs may file unresolved objections following conferral with the

Trustee’s contact. (DE 2900-1 at 5). Thus, the procedure for KPIs to file objections, as presently

set forth, is sufficient to provide the KPIs with access to the Court and is also sufficient, along with

the Trustee’s monthly status reports, to appropriately apprise the Court regarding the Trustee’s

communications with KPIs resulting from the Notice. Accordingly, I find no reason, legal or

otherwise, to order the Trustee to file all communications with KPIs that pertain to the Notice.




                                                  15
V.     CONCLUSION

       For the reasons stated above, it is hereby

       ORDERED AND ADJUDGED that the Motion for Pre-Approval (DE 2935) and the

Motion for Trustee to File (DE 2950) are DENIED.

       DONE AND ORDERED in Fort Lauderdale, Florida, this 18th day of July 2021.




Copies furnished via CM/ECF to:

Counsel of record




                                                16
